           Case MDL No. 2804 Document 3702 Filed 02/06/19 Page 1 of 2



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                           MDL No. 2804


                                (SEE ATTACHED SCHEDULE)


                ORDER VACATING CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in the actions on the attached schedule on February 6,
2019. The Panel has now been advised that the actions were remanded to state court by the District
Court of Massachusetts in orders filed on February 4, 2019, February 5, 2019, and February 6, 2019,
respectively.

     IT IS THEREFORE ORDERED that the Panel’s conditional transfer order designated as
“CTO-79" filed on February 6, 2019, is VACATED insofar as it relates to these actions.


                                                      FOR THE PANEL:



                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
      Case MDL No. 2804 Document 3702 Filed 02/06/19 Page 2 of 2




                     UNITED STATES JUDICIAL PANEL
                                  on
                      MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                             MDL No. 2804



                                 SCHEDULE A



   DIST      DIV.     C.A.NO.       CASE CAPTION

   MASSACHUSETTS
   MA        1        19−10168      Gloucester, City of v. Purdue Pharma L.P. et al
   MA        1        19−10169      Haverhill, City of v. Purdue Pharma L.P. et al
   MA        1        19−10170      City of Framingham v. Purdue Pharma L.P. et al
   MA        1        19−10172      Town of Lynnfield v. Purdue Pharma L.P. et al
   MA        1        19−10174      City of Salem v. Purdue Pharma L.P. et al
   MA        1        19−10175      Town of Wakefield v. Purdue Pharma L.P. et al
   MA        3        19−10173      City of Springfield v. Purdue Pharma L.P. et al
